Citation Nr: 0313426	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected osteochondritis dissecans of the right knee, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected degenerative arthritis of the right knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 29, 1958 to 
October 2, 1958.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO decision, which denied 
an increase in a 30 percent rating for the service-connected 
osteochondritis of the right knee and denied a TDIU rating.  

In a February 1998 decision, the RO reduced, from 30 percent 
to 20 percent, the veteran's rating for the service-connected 
osteochondritis and assigned a separate 10 percent rating for 
degenerative arthritis.  (The combined rating for the right 
knee disability, however, remained at 30 percent.)  

In August 1999, the Board remanded the case to the RO for 
additional development.  

In October 2002, the veteran requested a personal hearing in 
Washington, D.C., before a Veterans Law Judge.  That hearing 
was conducted in February 2003.  




REMAND

In a February 2003 hearing before the undersigned Veterans 
Law Judge, the veteran testified that, in the previous 
September, he had undergone a right total knee replacement at 
VA.  He also testified that, although he submitted an 
application to the RO, he had not yet received a temporary 
total rating on account of his right knee surgery and 
convalescence.  He stated that his right knee was still not 
completely healed, that he periodically went for physical 
therapy, and that he required a walker to assist in 
ambulation.  

A review of the record indicates that there are no recent VA 
inpatient or outpatient records of the veteran concerning 
treatment for his right knee, including surgery.  These must 
be obtained, and the RO should consider the veteran's claim 
of temporary total rating under 38 C.F.R. §§ 4.29 and 4.30.  

The veteran also testified in February 2003 that he sought a 
second opinion regarding his right knee from Dr. Milner of 
Mercy Hospital.  He referred, too, to records concerning his 
right knee at the University of Pennsylvania with a Dr. Able 
or Cain.  The RO should obtain these records for association 
with the claims folder.  

Following receipt of the aforementioned private and VA 
records, the veteran should be afforded a VA examination to 
assess the current nature and severity of his right knee 
disability, particularly in light of his recent right knee 
arthroplasty.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claims) and 
to assist him to obtain evidence for his claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the extensive evidentiary and due process 
development still required, a remand to the RO is necessary.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received treatment for his right knee 
since January 2001.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.  This includes, 
but is not limited to, all inpatient and 
outpatient records from the Philadelphia 
VA Medical Center, and private records 
from Dr. Milner of Mercy Hospital and 
from Dr. Able or Dr. Cain of the 
University of Pennsylvania.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and severity 
of the service-connected right knee 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be performed, to include range of right 
knee motion in degrees (measured with a 
goniometer), and an accurate assessment 
of right knee instability with the degree 
of severity described as mild, moderate 
or severe.  The examiner should also 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right knee, and whether there is likely 
to be additional range of motion loss of 
the right knee due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  Finally, the 
examiner should furnish an opinion as to 
whether the veteran's service-connected 
right knee disability, in and of itself, 
would preclude gainful employment.  

3.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his 
claims.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims of an increased 
rating for the service-connected 
osteochondritis and degenerative arthritis 
of the right knee and for a TDIU rating.  
In that regard, the RO should also 
consider the veteran's claim of a 
temporary total rating on account of right 
knee surgery and convalescence under 
38 C.F.R. §§ 4.29 and 4.30, which is 
inextricably intertwined with the 
increased rating claims.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


